Exhibit AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT (this "Agreement"), dated as of May 8, 2009 is entered into by and among Telanetix, Inc., a Delaware corporation (the "Company"), Enable Growth Partners LP ("Enable Growth"), Enable Opportunity Partners LP ("Enable Opportunity"), Pierce Diversified Strategy Master Fund LLC, ena ("Pierce") and Crescent International Ltd. ("Crescent" and collectively with Enable Growth, Enable Opportunity and Pierce, the "Holders"). Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to such terms in the Exchange Agreement (as defined below). WHEREAS, the Company and the Holders are parties to that certain Securities Purchase Agreement dated December 28, 2006, pursuant to which the Company issued to the Holders, among other securities, common stock purchase warrants to purchase shares of Common Stock (the "December 2006 Warrants"); WHEREAS, the Company and the Holders are parties to that certain Securities Purchase Agreement dated February 12, 2007, pursuant to which the Company issued to the Holders, among other securities, common stock purchase warrants to purchase shares of Common Stock (the "February 2007 Warrants"); WHEREAS, the Company and Enable Growth, Enable Opportunity and Pierce are parties to that certain Securities Purchase Agreement dated August 30, 2007, pursuant to which the Company issued to the Holders shares of convertible preferred stock and common stock purchase warrants to purchase shares of Common Stock (the "Series A August 2007 Warrants"); WHEREAS, the Company and Enable Growth, Enable Opportunity and Pierce are parties to that certain Securities Purchase Agreement dated August 30, 2007, pursuant to which the Company issued to the Holders convertible senior secured debentures and common stock purchase warrants to purchase shares of Common Stock (the "Debenture August 2007
